DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 11/24/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 7, 10-14, and 21 as set forth in the Non-Final Rejection filed 08/24/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1 and 8 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Non-Final Rejection filed 08/24/21 is overcome by the cancellation of the claims.

5.	The rejection of Claims 2-4, 6, and 15-20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as set forth in the Non-Final Rejection filed 08/24/21 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 2 and 3 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 08/24/21 is overcome by the Applicant’s amendments.

Claims 2-4 and 6 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2010/0127246 A1) in view of Li (WO 2013/130483 A1) as set forth in the Non-Final Rejection filed 08/24/21 is overcome by the Applicant’s amendments.

8.	The rejection of Claims 15-20 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2010/0127246 A1) in view of Li (WO 2013/130483 A1) and Kinoshita et al. (US 2009/0026939 A1) as set forth in the Non-Final Rejection filed 08/24/21 is overcome by the Applicant’s amendments.

Allowable Subject Matter
9.	Claims 2-4, 6, 7, and 10-21 are allowed.
	The closest prior art is provided by Nakayama et al. (US 2010/0127246 A1), which discloses an organic electroluminescent (EL) device comprising a light-emitting layer (light-emitting layer A) that emits in the blue comprising a host material and phosphorescent dopant material ([0021], [0028], [0030], [0050]).  Nakayama et al. discloses that the phosphorescent dopant material (emitter) in the light-emitting layer is decreased from the anode to cathode “to prevent chromaticity change after a prolonged driving time” ([0056]); the mode of decrease occurs in a stepwise direction from the anode to the cathode ([0057]).  The phosphorescent dopant materials have the following partial structure:

    PNG
    media_image1.png
    196
    311
    media_image1.png
    Greyscale

([0024]) where M = Pt, Ra-c = hydrogen ([0025]), and A1 represents a group of atoms necessary to form an aromatic or heterocyclic ring ([0025]).  However, it is the position of the Office that neither Nakayama et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature and configuration of the first and second emitters.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAY YANG/Primary Examiner, Art Unit 1786